NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 6 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA G. LESLIE,                                No.    17-70450

                Petitioner-Appellant,           Tax Ct. No. 27014-12

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                             Submitted June 4, 2018**
                               Pasadena, California

Before: FISHER and OWENS, Circuit Judges, and MOLLOY,*** District Judge.

      Taxpayer Maria Leslie (“Leslie”) appeals from the tax court’s decision on

her petition for redetermination of federal income tax deficiency for years 2007–



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
2009. We review the tax court’s conclusions of law de novo and its factual

findings for clear error. Johanson v. Comm’r, 541 F.3d 973, 976 (9th Cir. 2008).

As the parties are familiar with the facts, we do not recount them here. We affirm.

      Leslie challenges the tax court’s conclusion that certain payments she

received from her former husband, Byron Georgiou (“Georgiou”), under their

marital settlement agreement were alimony under Internal Revenue Code § 71(b),

and thus income taxable to her. Instead, she argues, the payments should have

been treated as a lump-sum payment not subject to federal income tax under

§ 1041(a). At the same time, Leslie concedes that § 71(b) provides the applicable

definition of alimony and that the payments in question meet the statutory

definition of § 71(b).

      We agree: § 71(b) plainly applies to the payments at issue. The payments

were received “under a . . . separation instrument.” § 71(b)(1)(A). The separation

instrument designated the payments as “taxable to Ms. Leslie and deductible to Mr.

Georgiou as spousal support.” See § 71(b)(1)(B). Leslie and Georgiou were “not

members of the same household at the time such payment[s] [were] made.”

§ 71(b)(1)(C). And finally, by operation of California law, the liability to make the

payments would have ended upon Georgiou’s death. § 71(b)(1)(D); see Cal. Fam.

Code § 4337.

      When a statute has a plain meaning, it is that meaning we apply. Hughes


                                         2
Aircraft Co. v. Jacobson, 525 U.S. 432, 438 (1999). Courts, moreover, “do not

resort to legislative history to cloud a statutory text that is clear.” Ratzlaf v. United

States, 510 U.S. 135, 147–48 (1994). We therefore decline Leslie’s invitation to

reject the statute’s plain meaning.

      AFFIRMED.




                                            3